Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN

PAUL R. GARCIA

AND GLOBAL PAYMENTS INC. DATED AS OF JULY 12, 2000

Effective January 1, 2009, Global Payments Inc., a Georgia corporation (the
“Company”), and Paul R. Garcia (“Executive”) agree to amend the Employment
Agreement (dated as of July 12, 2000) (the “Agreement”) between the parties as
hereinafter set forth in order to clarify certain provisions of the Agreement
and to comply with Section 409A of the Internal Revenue Code (the “Code”) and
the regulations thereunder. The terms of this Amendment supersede any
inconsistent terms in the Agreement. Words and phrases that are defined in the
Agreement have the same meaning when used in this Amendment.

1.        Section 5(b)(i) is amended by revising the second sentence thereof to
read as follows:

“The Company may determine in any year that up to $100,000 of the Bonus
Opportunity for that year will be subject to the attainment of a sustained
minimum growth goal for the next fiscal year, which goal shall be 15% in
earnings before income taxes.”

2.        Section 7 is amended by adding a new section (f) at the end thereof,
as follows:

“(f)     Definition of Termination of Employment. For purposes of determining
the time of payment of any amount hereunder in accordance with Section 409A, all
references in this Agreement to termination of employment and Date of
Termination mean a separation from service as defined under Section 409A and the
regulations thereunder. This provision does not prohibit the vesting of any
amount upon a termination of employment, however defined.”

3.        In Section 8(a), the clause “only if Executive executes a Release in
substantially the form of Exhibit B hereto (the “Release”)” is amended to read
as follows:

“only if Executive executes (and does not revoke) a Release in substantially the
form of Exhibit B hereto (the “Release”) within 60 days of the Date of
Termination”

4.        Section 8(a)(ii) is amended to read as follows:

“(ii)    the Company shall pay salary continuation in accordance with this
clause (ii) as follows:

           (A) on the six (6) month anniversary of the Date of Termination, the
Company shall pay Executive a lump sum equal to the amount of the Executive’s
Base Salary for the six (6) months following the Date of Termination;

 

- 1 -



--------------------------------------------------------------------------------

           (B) thereafter, for up to twelve (12) additional months, the Company
will continue to pay Executive an amount equal to his monthly Base Salary in
equal monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time, provided, however, that the Company’s
obligations to make or continue such payments shall cease if Executive becomes
employed with a subsequent employer (the period for which salary payments are
continued is the “Normal Severance Period”); and

           (C) the Company’s obligation to make or continue any payments
provided for in this clause (ii) shall cease if Executive violates any of the
Restrictive Covenants (as defined in Section 13(a) of this Agreement) and fails
to remedy such violation to the satisfaction of the Board within 10 days of
notice of such violation; and”

5.        Section 8(a)(iv) is amended by replacing “not later than 30 days after
the Date of Termination” with:

“on the six (6) month anniversary of the Date of Termination”

6.        Section 8(a)(vii) is amended to read as follows:

“(vii)  notwithstanding the provisions of the applicable Option agreement, all
of Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(a)(vi) above)
shall remain exercisable through the earliest of (A) the original expiration
date of the Option, (B) the 90th day following the end of the Normal Severance
Period, or (C) the date that is the 10th anniversary of the original date of
grant of the Option; and”

7.        In Section 8(b), the clause “only if Executive executes the Release”
is amended to read as follows:

“only if Executive executes (and does not revoke) the Release within 60 days of
the Date of Termination”

8.        Section 8(b)(ii) is amended to read as follows:

“(ii)    the Company shall pay salary continuation in accordance with this
clause (ii) as follows:

           (A) on the six (6) month anniversary of the Date of Termination, the
Company shall pay Executive a lump sum equal to the amount of the Executive’s
Base Salary for the six (6) months following the Date of Termination;

           (B) thereafter, for up to six (6) additional months, the Company will
continue to pay Executive an amount equal to his monthly Base Salary in equal
monthly

 

- 2 -



--------------------------------------------------------------------------------

or more frequent installments as are customary under the Company’s payroll
practices from time to time;

           (C) no payments shall be made under this clause (ii) with respect to
periods after Employee has become employed by a subsequent employer (the period
for which salary continuation payments are made is the “Poor Performance
Period); and

           (D) the Company’s obligation to make or continue any payments
provided for in this clause (ii) shall cease if Executive violates any of the
Restrictive Covenants (as defined in Section 13(a) of this Agreement) and fails
to remedy such violation to the satisfaction of the Board within 10 days of
notice of such violation; and”

9.          Section 8(b)(iv) is amended by replacing “not later than 30 days
after the Date of Termination” with:

“on the six (6) month anniversary of the Date of Termination”

10.        Section 8(b)(vii) is amended to read as follows:

“(vii) notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(b)(iv) above)
shall remain exercisable through the earliest of (A) the original expiration
date of the Option, (B) the 90th day following the end of the later of (1) six
(6) months from the Date of Termination, or (2) the end of the Poor Performance
Severance Period, Date of Termination, or (C) the date that is the 10th
anniversary of the original date of grant of the Option; and”

11.        In Section 8(c), the clause “only if Executive executes the Release”
is amended to read as follows:

“only if Executive executes (and does not revoke) the Release within 60 days of
the Date of Termination”

12.        Section 8(c)(ii) is amended to read as follows:

“(ii)      the Company (or any successor to the Company) shall pay salary
continuation in accordance with this clause (ii), as follows:

             (A) on the six (6) month anniversary of the Date of Termination,
the Company (or any successor to the Company) shall pay Executive a lump sum
equal to the amount of the Executive’s Base Salary for the six (6) months
following the Date of Termination,

             (B) thereafter, for up to eighteen (18) additional months, the
Company (or any successor to the Company) will continue to pay Executive an
amount equal to his

 

- 3 -



--------------------------------------------------------------------------------

monthly Base Salary in equal monthly or more frequent installments as are
customary under the Company’s payroll practices from time to time, and

             (C) the Company’s (or successor’s) obligation to make or continue
any payments provided for in this clause (ii) shall cease if Executive violates
any of the Restrictive Covenants (as defined in Section 13(a) of this Agreement)
and fails to remedy such violation to the satisfaction of the Board within 10
days of notice of such violation; and”

13.        Section 8(c)(iii) is amended by replacing “during the Change in
Control Severance Period” with “for twenty-four (24) months after the Date of
Termination (the “Change in Control Severance Period”)”.

14.        Section 8(c)(iv) is amended by replacing “not later than 30 days
after the Date of Termination” with:

“on the six (6) month anniversary of the Date of Termination”

15.        Section 8(c)(vii) is amended to read as follows:

“(vii) notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(c)(vi) above)
shall remain exercisable through the earliest of (A) the original expiration
date of the Option, (B) the 90th day following the end of the Change in Control
Severance Period, or (C) the date that is the 10th anniversary of the original
date of grant of the Option; and”

16.        Section 10(a) is amended by deleting the last sentence thereof and
replacing it with the following:

“In that event, the cash Payments provided under this Agreement shall be reduced
on a pro rata basis.”

17.        Section 10 is amended by adding the following new paragraph (e) at
the end thereof:

“(e) Notwithstanding anything in this Section 10 to the contrary, any Gross-Up
payment to which the Executive is entitled under this Section 10 (including any
gross-up provided under Section 10(c) as a result of payment of costs and
expenses) shall be paid no earlier than the six (6) month anniversary of the
Termination Date and no later than the end of Executive’s taxable year following
the taxable year in which the related taxes are remitted. Any payment of costs
or expenses relating to claims as described in Section 10(c) shall be made by
the end of Executive’s taxable year following the taxable year in which the
taxes that are the subject of the claim are remitted or, if no taxes are
remitted, by the end of Executive’s taxable year following the year in which an
audit relating to

 

- 4 -



--------------------------------------------------------------------------------

such claim is completed or there is a final and nonappealable settlement or
other resolution of the claim.”

18.        Section 11 is amended by adding the following at the end thereof:

“Any costs or expenses that otherwise meet the requirements for reimbursement
under this Section 11 shall be reimbursed within 60 days of submission by
Executive for a request for reimbursement, but in no event later than the last
day of Executive’s taxable year following the taxable year in which the
Executive becomes entitled to such reimbursement by reason of being successful
on at least one material issue (provided a request for reimbursement has been
made).”

19.        Section 15 is revised to read as follows:

“15.      Rabbi Trust. In order to ensure the payment of the severance benefit
provided for in Section 8(c)(ii) of this Agreement, immediately following the
commencement of any action by a third party with the aim of effecting a Change
in Control of the Company, or the publicly-announced threat by a third party to
commence any such action, the Company shall fully fund through the Global
Payments Inc. Benefit Security Trust, or similar “rabbi trust,” the amount of
the severance payment that would have been paid to Executive under
Section 8(c)(ii) if the Date of Termination had occurred on the date of
commencement, or publicly-announced threat of commencement, of such action by
the third party. Amounts shall be paid to Executive from such trust as provided
under this Agreement and the trust. The right of Executive to receive payments
under this Agreement shall be an unsecured claim against the general assets of
the Company and Executive shall have no rights in or against any specific assets
of the Company.”

20.        Section 17 is amended by adding a new section (i) at the end thereof,
as follows:

“(i) Section 409A.

             (i) This Agreement is intended to comply with Section 409A of the
Code and applicable regulations. The Agreement shall be interpreted in such a
way so as to comply, to the extent necessary, with Section 409A and the
regulations thereunder.

             (ii) In the case of the continuation of Welfare Plan benefits as
provided under this Agreement, to the extent any of the Welfare Plan benefits
constitute deferred compensation subject to Section 409A, and the Welfare Plan
does not have provisions in compliance with Section 409A, then, notwithstanding
anything in the Welfare Plan to the contrary (A) any reimbursements of an
eligible expense shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred, (B) no
payments of such benefits will be made if the amount of benefits available in
one taxable year may affect the amount available in another taxable year, except
to the extent permitted under Section 409A, (C) such benefits will not be
subject

 

- 5 -



--------------------------------------------------------------------------------

to liquidation or exchange for another benefit, and (D) Executive shall pay for
the first six-months of such payments or benefits following the Termination Date
and shall be reimbursed for such payments or benefits on the first day of the
seventh month following the Termination Date; the remaining benefits, if any,
shall be provided as otherwise specified in this Agreement.”

IN WITNESS WHEREOF, the parties hereto have duly executed this amendment to the
Agreement, effective as the date specified above.

 

EXECUTIVE:

   

GLOBAL PAYMENTS INC.

LOGO [g66959exc_pg6b.jpg]

   

By:

 

LOGO [g66959exc_pg6a.jpg]

Paul R. Garcia

   

 

Name:

 

 

Suellyn P. Tornay

Date:

 

12/23/08

   

Title:

 

Exec. Vice President

     

Date:

 

12/23/08

 

- 6 -